Citation Nr: 1108203	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disorder manifested by bilateral shoulder pain, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disorder manifested by left arm pain, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a disorder manifested by headaches, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a disorder manifested by neck pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to April 1972.  He served on active duty in the Army National Guard from January 1991 to June 1991, and from October 2001 to September 2003.  He served in the Southwest Asia theater of operations from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record reflects that the Veteran had requested a Board hearing in conjunction with this appeal, and that such a hearing was scheduled for March 2009.  However, the Veteran failed to report for this hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Veteran's claim was remanded by the Board for additional development in August 2009.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran has been diagnosed as having mild arthritis of the cervical spine, osteoarthritis of the bilateral shoulders, and tension headaches.

3. The competent evidence of record shows no etiological relationship between the Veteran's reported left arm pain and active service.


CONCLUSIONS OF LAW

1. A disorder manifested by bilateral shoulder pain was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5017 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

2. A disorder manifested by left arm pain is not the result of disease or injury incurred in or aggravated by active military service; nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

3. A disorder manifested by headaches is not the result of disease or injury incurred in or aggravated by active military service; nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

4. A disorder manifested by neck pain was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5017 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in August 2005 informed the Veteran of the information necessary to substantiate the claims for service connection, on a direct and secondary basis.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated January 2007, included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Board remanded the Veteran's claim in August 2009, in part, for the RO to provide the Veteran a release form for any outstanding private medical records.  In accordance with the remand, release forms were sent to the Veteran in November 2009.  To date, an additional, signed release form has not been associated with the record.

Further, and as noted in the August 2009 Board remand, the Veteran's complete service treatment records are unavailable, per a Formal Finding of Unavailability dated September 16, 2006.  Per that finding, it was noted that a letter was sent to the Veteran in August 2005 requesting any service treatment records in his possession.  Also, a request was sent to the National Personnel Records Center in August 2005.  In December 2005, a negative response was received.  A request for records was sent to the Veteran's Reserve unit in December 2005, and two pages of service treatment records were received, along with his personnel records.  

When a veteran's service records are unavailable, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, this duty increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination, and an additional opinion was obtained, pertaining to his claims for service connection in March 2010 and June 2010, respectively.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are adequate, as each is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The opinions are thorough and supported by the record.  The opinions noted above are therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran contends that he has disorders of the bilateral shoulders, left arm, and neck, as well as headaches, resulting from service in the Southwest Asia theater in 1991, during the Persian Gulf War.  The Veteran believes his disorders could be related to a "Desert Storm Mystery Illness" or undiagnosed illness.  See Statement, January 2007.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent laws and regulations make special provisions for a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or certain medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2010).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

It is also noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

In this case, the Veteran served in the Persian Gulf.  He has reported that subsequent to this service, he began experiencing pain in the shoulders, left arm, neck and headaches without any associated diagnosis.  The evidence of record shows multiple treatments records for headaches, neck pain, and shoulder pain after his period of service in the Persian Gulf War, and both prior to and during his last period of service from 2001 to 2003.  However, the Board notes that the Veteran's service treatment records are apparently unavailable.  See September 2006 Memorandum, Formal Finding of Unavailability of Service Medical Records.

In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  

The Board notes that the Veteran has been diagnosed with mild cervical spine arthritis, mild bilateral shoulder osteoarthritis, and tension headaches.  See VA examination reports, March and June 2010.  As such, the first element of Hickson has been satisfied for direct service connection regarding these issues on appeal.  As to the Veteran's claimed left arm pain, there was no clinical or radiographic evidence to support a diagnosis during a VA examination in March 2010.

A review of the available service treatment records, which consists only of two pages, does not reflect complaints, diagnoses, or treatment for any claimed disorder.  
Post-service, the Veteran was diagnosed with orbital headaches per a January 2001 private treatment report.  Another report dated January 24, 2001, noted headaches and pressure behind the right eye.  While x-rays were negative, pressure was also reported around the Veteran's neck, and his throat glands were tender to the touch.  Enlarged nasal turbinates were observed in February 2001.  In November 2002, a small foreign body was observed in the anterior superior aspect of the left orbit, though the sinuses were clear.  A November 2002 Magnetic Resonance Image (MRI) of the right shoulder was normal. 

Pursuant to the August 2009 Board remand, the Veteran was afforded a VA joints examination to address his musculoskeletal claims in March 2010.  The examiner noted a review of the Veteran's claims file.  At that time, the Veteran complained of a history of neck pain, bilateral shoulder pain, and left arm pain.  The Veteran stated that the pain began 10 years prior, starting with throat pain.  He then asserted that the pain spread to the occipital region of his head, and then his TMJ.  The pain then gradually spread to his neck, down his shoulders, and into the left arm.  The latter course occurred over the prior three years.  Per the Veteran, there was no injury, and no trauma whatsoever that may have caused this pain.  Instead, it started without cause.  While pain was noted in his neck, shoulders, and arm, the Veteran stated that the pain was minimal, with no flare-ups, and consists of a dull, aching pain.  There was no associated numbness or tingling, no weakness in any extremity or his neck, and no problems with instability of the shoulders or elbows.  There was no locking, lack of endurance, or subluxation.  The examiner noted that the Veteran was very active, with a regimen of 40 push-ups per day, biking 40 miles per week, and running 20 miles per week.  The Veteran did not report any problems with standing or walking.  

On examination, there was no heat, redness, tenderness, or drainage of his shoulders or left arm.  His cervical lordosis was maintained.  There was a "little bit" of tenderness in the left paraspinal musculature on palpation, but there was no spasm, guarding, or atrophy.  Bilateral upper extremities were fully intact, with 5/5 strength in the shoulders and a negative impingement test.  There was no instability, incoordination, lack of endurance, weakness, or pain in the left elbow.  X-ray evidence revealed mild degenerative arthritis in the cervical spine, as well as AC joint arthritis in the bilateral shoulders.  There was no clinical or radiographic evidence to support a diagnosis of any left arm disorder.

The examiner opined that the Veteran's neck pain, bilateral shoulder pain, and left arm pain were not related to service, and did not have their onset in service.  It was further stated that none of these claimed disorders were aggravated by any period of active duty for training or inactive duty training.  In support of this opinion, the examiner stated that the Veteran was only minimally symptomatic, and that he reported no accidents of any type during service.  Instead, the examiner attributed his mild arthritis to his work as a physical laborer (coal miner, welder, iron worker).  See VA joints examination report, March 2010.

A March 2010 neurological examination revealed a diagnosis of tension headaches.  See VA neurological examination report, March 2010.  An addendum to this report was obtained in June 2010 as the examiner had not provided an opinion regarding the etiology of the tension headaches.  Subsequently, the examiner reviewed the Veteran's claims file, noting that the Veteran was working at several odd jobs, all physically demanding.  The examiner concluded that there was no evidence of record to show that the Veteran suffered from chronic headaches during active service.  Instead, it was noted that the Veteran suffered from tension headaches, of which the etiology was situational stress, generally.  As such, the examiner noted that it was not likely that the onset of the Veteran's headaches was during his military service, nor were these headaches aggravated by any period of active or inactive duty training.  See VA Opinion/Addendum, June 2010.

The Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, such as neck pain, shoulder pain, left arm pain, and headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

While the Veteran is competent to report symptoms such as headaches, or pain in the arm, shoulders, and neck, he has not been shown to be competent to link any claimed disorder to his period of service, including undiagnosed illness.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Board finds that the Veteran's lay statements are outweighed by post-service VA examination reports (indicating that his diagnosed disorders were caused by post-service activity, and that his left arm was normal following objective testing).  

Based upon the evidence of record, the Board finds that degenerative disc disease of the cervical spine and bilateral shoulders, as well as a headache disorder and left arm pain, were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service, to include an undiagnosed illness.  Additionally, the Board finds that a chronic disease for which service connection may be presumed is not shown to have become manifest within the first post-service year.  Though the Veteran complained of neck pain, and bilateral shoulder pain in 2001 and 2002, objective testing did not demonstrate the presence of a disability at that time.  In fact, it was not until the March 2010 VA examination that the Veteran was diagnosed with degenerative changes to the cervical spine and bilateral shoulders, and at that time changes were noted to be mild.  As to the Veteran's headache disorder, diagnosed as tension headaches and orbital headaches, there are no opinions of record linking this disorder to the Veteran's period of active service, or to an undiagnosed illness.

As noted above, service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Here, the record contains current diagnoses for disorders of the cervical spine, bilateral shoulders, and a headache disorder.  Therefore, service connection is not warranted for any of these issues via direct service connection, or under the undiagnosed illness regulations as established by VA.

The Board notes that the Veteran's left arm pain, although lacking a current diagnosis, was found to be less likely than not etiologically-related to any period of active service.  Also, it has not been shown that this disorder originated during any period of active service, or to a degree of 10 percent disabling, as there is no evidence of a current disorder on objective testing.  As to the Veteran's statements that he has experienced pain since his most recent period of active service, and acknowledging that the Veteran is competent to report pain since service, the Board notes again that there is no current diagnosis of record of an actual left arm disability.  The Court has held that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the Veteran's statements as to having experienced joint pain, arm pain, and headaches after service are considered competent and credible, the VA examiners' opinions are persuasive as to the etiology of the Veteran's present disabilities.  The examiners are shown to have reviewed the evidence of record and to have provided opinions with adequate medical rationale.  Thus, the Board has accorded greater probative weight to these medical opinions.

As such, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and they must be denied.



ORDER

Entitlement to service connection for a disorder manifested by bilateral shoulder pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disorder manifested by left arm pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disorder manifested by headaches, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disorder manifested by neck pain, to include as due to an undiagnosed illness, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


